260 F.2d 549
UNITED STATES of Americav.Jerome A. STEVENS, Appellant.
No. 12471.
United States Court of Appeals Third Circuit.
Argued October 21, 1958.
Decided October 31, 1958.

Stanley H. Broder, Newark, N. J., for appellant.
Clyde A. Szuch, Asst. U. S. Atty., Newark, N. J. (Chester A. Weidenburner, U. S. Atty., Newark, N. J., on the brief), for appellee.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
The defendant has appealed from the denial by the district court of his application by letter for a writ of error coram nobis which the court treated as a motion under 28 U.S.C. § 2255 to vacate or correct the sentence imposed on him on May 14, 1954, of twenty-five years imprisonment upon two counts of an indictment charging bank robberies under aggravated circumstances. In support of his request the defendant objected to a certain alleged instruction by the trial judge to the jury at his trial and to the failure of the indictment to charge that the lives of specified individuals were placed in jeopardy and that this was done by the defendant personally. The district court found no merit in the defendant's application and denied it. We have carefully considered the argument advanced by the defendant and his counsel but find ourselves in agreement with the district court that the grounds stated were properly presentable only on appeal from the judgment of conviction and are not of such fundamental jurisdictional character as to be available to support a writ of habeas corpus or a motion under section 2255.


2
The order of the district court will be affirmed.